DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 12/28/2020 in which claims 1-13 are pending.
                                                Examiner’s comments
3.  	It appears applicant has filed materials (copy of provisional drawing, claims and abstract, copy of provisional specification) from provisional application, and materials (specification, abstract and drawings) for this application. The materials filed for this application is treated for examination purposes.

Specification
4. 	The disclosure is objected to because there are grammatical issues in the specification and multiple paragraphs in the specification do not end in period. Examiner recommends to carefully proofread and include proper use of punctuations. Appropriate correction to these  informalities without introducing new matter is required.

Drawings
5. 	The drawings are objected to because Fig. 14 expected “Staying within pre-determined polygons” does not have a reference numeral .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 

Claim Objections
6. 	Claims 1-12 are objected to because of the following informalities:  Claims do not end with a period, have grammatical issues and inappropriate use of punctuations. 
Also claims have the following informalities: 
 	Claim 1 recites “A computer vision assisted cameras system, configured to protect a perimeter from intruders while allowing legitimate visitors' entrance, comprising automatic tracking and analyzing people's behavior, wherein the method of sorting is based on route trajectory characteristics and movement consistency or on duration of dwelling in a protected zone”. Appropriate correction to “or on duration of” required. For examination purposes “or duration on dwelling” is considered.
method claims, and independent claim is a system claim with a method of sorting. Then the appropriate correction for claim 2-11 (for example) can be “A computer vision assisted cameras claim 1, wherein the…”.
 Claim 10 recites “A method according to claim 7, wherein sorting is based on detected body language...” since “sorting” is defined in claim 7 in claim 9 it should recite  “the” or “said”  “sorting”.
Claim 11 recites “A method according to claim 7, wherein the system identifies said irregular visitor behavior and issues said loudspeaker warning...”. Claim dependency for claim 11 should be claim 8, since claim 8 identifies irregular visitor's behavior it may announce a warning and then tracks the resultant behavior of the visitor for compliance or ignoring or defiance, tagging the person as harmless, or non- responding or suspicious.
Claim 13 recites “A method according to claim 12, wherein homeowner's audio-visual dialog with a visitor, is monitored by the Al system, for the purpose of identifying start and stop of such dialog... Since “homeowner's audio-visual dialog with a visitor” is defined in claim 13, in claim 13 it should recite  “the” or “said”  “homeowner's audio-visual dialog with a visitor”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8. 	Claims 1-2, 5, 7-8, 11, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Independent claims 1, 7, 12 are narrative in form and replete with indefinite language. Independent claims 1, 7, 12 recites “ a system to protect a perimeter from intruders while allowing legitimate visitors' entrance, comprising automatic tracking and analyzing people's behavior, wherein the method of sorting ...”. i.e. the claims are in indefinite language since the system is used for automatic tracking and analyzing people's behavior which includes method of sorting and dependent claims 2-6, 8-11, 13 are directed to method.  
 Also, there is insufficient antecedent basis for “the method of sorting” in the claims 1, 7, 12.
 Claim 2 recites “A method according to claim 1, wherein the route trajectory of a person is scrutinized for purposefulness of getting from a perimeter entrance to a doorway of a house or building inside, or vice versa, wherein purposefulness level...” , there is insufficient antecedent basis for “purposefulness level”.
Claim 5 recites ” A method according to claim 2, wherein analysis of lack of monotonicity in either geometric or temporal terms   triggers machine learning processing that is tasked to corroborate or dismiss the said analysis.” is being indefinite for failing to particularly point out and distinctly claim “analysis of lack of monotonicity”.
Claim 8 recites “ A method according to claim 7, wherein when the Al system identifies ...”, there is insufficient antecedent basis for “the Al system”.  
compliance tag is granted...”, since “compliance” is defined in claim 7, there is insufficient antecedent basis for “compliance tag”.
 Claim 11 recites “ A method according to claim 7, wherein the system identifies said irregular visitor behavior and issues said loudspeaker warning over a loudspeaker and then tags a person as suspicious if observing an imminent abrupt bodily response...” there is insufficient antecedent basis for “said loudspeaker warning”, 
 Claim 13 recites “A method according to claim 12, wherein homeowner's audio-visual dialog with a visitor, is monitored by the Al system...” also there is insufficient antecedent basis for “the Al system”.  

Claim Rejections - 35 USC § 102
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6-8, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siminoff et al. (US 2018/0247504 A1).

 	Regarding claim 1, Siminoff discloses a computer vision assisted cameras system (para[0053], [0101]  & Fig. 3 teaches of A/V recoding and communication security cameras,   The computer vision module 163 may include any of the components one or more cameras, sensors), configured to protect a perimeter from intruders while allowing legitimate visitors' entrance (Para[0054] The A/V recording and communication device 100 may be located near the entrance to a structure (such as a dwelling , a business, a storage facility, etc.), comprising automatic tracking  (para[0115] teaches tracking detecting and recognize the subject) and analyzing people's behavior (figs. 15, 18-25 teaches of identifying suspicious behavior by a person), wherein the method of sorting is based on route trajectory characteristics and movement consistency or on duration of dwelling in a protected zone  (Para[0136], [0139] & Figs. 15, 17-25 teaches  identify a person who approaches a property and enters the field of view of the camera 154, and retreats or briefly leaves, but then returns, such as a person who walks repeatedly back and forth in front of the subject property. Predetermined period of time can be set by the user, or be preset for a variety of times, such as ten minutes, or twenty-four hours. Identifies loitering as a result of a prolonged presence in the field of view of the camera 154 of the A/V recording and communication device 130. A/V recording and communication device 130 is configured to include a timer, or to set a time stamp upon a captured image of a person in the field of view of the camera 154, calculates the amount of time during which the person remains in the field of view of the camera 154. Para[0142] teaches Other times, a potential burglar, thief, or vandal will approach the exterior of a house  at normal walk, but upon seeing an A/V recording and communication device, will run away from the home).

 	Regarding claim 6, Siminoff further discloses a method, wherein areas of permissible dwelling zones are defined, as well as alert-grace-period timelines of staying in said permissible dwelling zones so that a person who enters the permissible dwelling zone and then leaves it within the grace-period timeline, is considered purposeful and therefore harmless (claim 6 & Para[0137] – [0139] teaches determining that the person is within the second field of view for at least an amount of time; and setting the suspicious person warning flag only if the person has entered both the first field of view and the second field of view and is within the second field of view for at least the amount of time. This method can advantageously identify suspicious behavior in the form of a person first approaching the front door of a property and then the back door of the same property, use as many devices as the property owner wants to install, to provide adequate coverage of multiple entry points, gates, walkways, sheds or outbuildings, fence lines, etc.)

 	Regarding claim 7, Siminoff discloses a computer vision assisted cameras system (para[0053], [0101]  & Fig. 3 teaches of A/V recoding and communication security cameras,   The computer vision module 163 may include any of the components one or more cameras, sensors) configured to protect a perimeter from intruders while (Para[0054] The A/V recording and communication device 100 may be located near the entrance to a structure (such as a dwelling , a business, a storage facility, etc.), comprising automatic tracking  (para[0115] teaches tracking detecting and recognize the subject) and analyzing people's behavior (figs. 15, 18-25 teaches of identifying suspicious behavior by a person), wherein the method of sorting is based on demeanor and compliance and with automated instructions announced over loudspeakers attached to the cameras  (Figs. 15, 18-25 & Para[0133] –[0149]  teaches of identifying persons known as registered user, suspicious persons. Proving feedback on persons and/or what behavior is—or is not—suspicious, Para[0154] teaches of audible alarm/loud noise/announcement emitted from speaker, The suspicious person, upon being informed that the area about the A/V recording and communication device  is being recorded, may decide to flee the scene. Para[0154] teaches audible alarm emitted from the speaker 152 of the A/V recording and communication device 130. The audible alarm may be any loud noise likely to attract attention and/or startle the suspicious person, making it more likely that he or she will flee without engaging in further suspicious or criminal behavior).

 	Regarding claim 8, Siminoff further discloses a method, wherein when the Al system (Para[0108] ) AI (artificial intelligence) accelerator designed to accelerate machine vision tasks) identifies irregular visitor's behavior it may announce a warning (Figs. 15, 18-25 & Para[0133] –[0147]  teaches of identifying suspicious behavior and suspicious person warning flag and generate and send one or more alerts) and Para[0154] teaches of audible alarm/loud noise/announcement emitted from speaker, The suspicious person, upon being informed that the area about the A/V recording and communication device  is being recorded, may decide to flee the scene). 
 
 	Regarding claim 10, Siminoff further discloses a method, wherein sorting is based on detected body language observed immediately after a loudspeaker announcement  (para[0154] teaches the suspicious person, upon being informed that the area about the A/V recording and communication device 130 is being recorded, may decide to flee the scene). 

 	Regarding claim 11, Siminoff further disclose a method, wherein the system identifies said irregular visitor behavior and issues said loudspeaker warning over a loudspeaker and then tags a person as suspicious if observing an imminent abrupt bodily response  (Figs. 15, 18-25 & Para[0133] –[0147]  teaches of identifying suspicious behavior and suspicious person warning flag and generate and send one or more alerts, such as to one or more client devices associated with the A/V recording and communication device  & Para[0154] teaches of audible alarm/loud noise/announcement emitted from speaker, The suspicious person, upon being informed that the area about the A/V recording and communication device  is being recorded, may decide to flee the scene). 

 	Regarding claim 12, Siminoff  discloses a computer vision assisted cameras system (para[0053], [0101]  & Fig. 3 teaches of A/V recoding and communication security cameras,   The computer vision module 163 may include any of the components one or more cameras, sensors), configured to protect a perimeter from intruders while allowing legitimate visitors' entrance (Para[0054] The A/V recording and communication device 100 may be located near the entrance to a structure (such as a dwelling , a business, a storage facility, etc.), comprising automatic tracking  para[0115] teaches tracking detecting and recognize the subject) and analyzing people's behavior (figs. 15, 18-25 teaches of identifying suspicious behavior by a person), wherein the method of sorting may be assisted by an automated processing of a home owner's audio-visual dialog with a visitor  (Para[0129], [0131]– [0146] & Figs. 15 -25 teaches of A/V recording and communication devices 130 used by the system to identify suspicious behavior , for ex: At block 1505, the process receives image data of a person within a field of view of the camera of an A/V recording and communication device, such as the A/V recording and communication device 130 , At block 1510, the process determines, using the image data, whether the person is a suspicious person, or is exhibiting suspicious behavior. At block 1515, upon determining that the person is a suspicious person, the process generates an alert. At block 1520, the process transmits the alert to a client device associated with the A/V recording and communication device)

(Para[0108] teaches of computer vision unit as a specific type of AI (artificial intelligence)), for the purpose of identifying start and stop of such dialog, or for picking voice-based instruction for the home-owner to the Al system, such as extension of alert-grace-period, or for identifying distress in the homeowner words or tone that warrants human guard intervention (para[0136] teaches identify a person who approaches a property and enters the field of view of the camera 154, and retreats or briefly leaves, but then returns, such as a person who walks repeatedly back and forth in front of the subject property, the predetermined period of time can be set by the user, or be preset for a variety of times, such as ten minutes, or twenty-four hours. This suspicious loitering time warning value may be preset, or it may be adjustable, including by the owner or user of the A/V recording and communication device 130. & Para [0154] teaches  an audible alarm emitted from the speaker 152 of the A/V recording and communication device 130, and an announcement emitted from the speaker 152 of the A/V recording and communication device 130).


Claim Rejections - 35 USC § 103
12. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
13. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non obviousness.

15. 	Claims 2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Siminoff et al. (US 2018/0247504 A1) in view of Wang et al. (US 2019/0318171 A1)

 	Regarding claim 2, Siminoff  discloses a method according to claim 1, wherein the route trajectory of a person is scrutinized for purposefulness of getting from a perimeter entrance to a doorway of a house or building inside, or vice versa, (Para[0136] teaches identify a person who approaches a property and enters the field of view of the camera 154, and retreats or briefly leaves, but then returns, such as a person who walks repeatedly back and forth in front of the subject property).  
 	Siminoff  does not explicitly disclose wherein purposefulness level is determined by monotonicity of the trajectory in geometrical and temporal dimensions. However Wang discloses wherein purposefulness level is determined by monotonicity of the trajectory in geometrical and temporal dimensions (para[0053], [0065]- [0068] & Figs. 3-4,6, 16, 18 teaches of the image analysis associated with scenes and provide general geometric information/data, The user may tag the ROIs with labels such as, “street,” “sidewalk,” “private walkway,” “private driveway,” “private lawn,” “private porch,” and the like. One or more region segmentation maps may be used to train the image analysis module 114 and/or any other camera system (e.g., a camera-based neural network, etc.) to automatically identify/detect regions of interest (ROIs) within a field of view. The image analysis module 114 may use the general geometric as template and/or general information to predict/determine portions and/or regions of interest (e.g., a street, a porch, a lawn, etc.) associated with any scene (e.g., a new scene) in a field of view of the image capturing device 102, para [0074] & Fig. 7 teaches 700 is a capture of moving agents in spatial-temporal order, which reveals the moving direction.  Para[0078] –[0082] & Figs. 8, 9, 10-11 teaches Differentiate some of the actions (e.g., person_move toward (home)_walkway and person_move away  (home)_ walkway), person_stay_porch, place descriptions may be extended by segmenting a place into several parts based on its distance to an anchor place to allow the network (e.g., neural network, etc.) to explicitly model moving directions with respect to the anchor place. para[0095] & Fig. 12 teaches of  shows some actions visualized using three frames in temporal  order actions requiring modeling moving directions  such as person_move toward  (home)_walkway, (the experimental method shows significant success). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for identifying suspicious behavior of a person by audio-video recording and communication device of Siminoff with the method for determining object activity within region of interest, such as a user's front porch, private property, etc. of Wang in order to provide a system discretizing a place into parts at different distances to the anchor place and explicitly separating their spatial-temporal features allows the representation to capture moving agents in spatial-temporal order and extract direction-related abstract features.

 	Regarding claim 3, Wang further discloses a method according to claim 2, wherein lack of monotonicity in geometrical terms is defined as noticeable direction changes, beyond those that are necessary for bypassing obstacles  (abstract & Para0039] , [0069] & Fig. 5 teaches determine specific actions/events in a region, such as person approaching or leaving a home  & . The camera system may only be concerned (e.g., perform identification/detection, etc.) with a particular region within its field of view to reduce analysis of unnecessary information (e.g., actions, motions, objects, etc.) of other regions within its field of view. The camera system may be configured to detect a particular object and/or action/motion occurring in the particular region within its field of view, such as a person walking towards the front door  of a house . The camera system may be configured to ignore (e.g., not detect, etc.) a particular object and/or action/motion occurring in the particular region within its field of view, such as a person walking along a sidewalk. Para[0085] teaches of the different  Actions={move along, stay, move away(home) , move toward(home) , interact with vehicle, move across}; para[0097] & fig. 12 teaches C2 includes lawn, walkway, driveway, and actions occurring in those places usually require modeling the moving direction directly; Para[0133]- [0137], [0141]-[0143] & Fig. 18 teaches and based on a subsequent motion event in the first portion of the field of view violating a security  setting, a notification to be sent, subsequent motion event violating the security  setting comprises one or more of an object or an action associated with the subsequent motion event violating the security setting). Motivation to combine as indicated in claim 2.

 	Regarding claim 5, Wang further discloses a method, wherein analysis of lack of monotonicity in either geometric or temporal terms triggers machine learning processing that is tasked to corroborate or dismiss the said analysis  (Para[0078] – [0082] & Figs. 8, 9, 10-11 teaches Differentiate some of the actions (e.g., person_move toward (home)_walkway and person_move away  (home)_ walkway), person_stay_porch, place descriptions may be extended by segmenting a place into several parts based on its distance to an anchor place to allow the network (e.g., neural network, etc.) to explicitly model moving directions with respect to the anchor place. Para[0160] teaches The methods and systems may employ Artificial Intelligence techniques such as machine learning and iterative learning). Motivation to combine as indicated in claim 2.

16. 	Claim 4  is rejected under 35 U.S.C. 103 as being unpatentable over Siminoff et al. (US 2018/0247504 A1) in view of Wang (US 2019/0318171 A1)  and Venetianer et al. (US 7,391,907 B1)

 	Regarding claim 4, Siminoff  in view of Wang discloses a method according to claim 2, Siminoff  in view of Wang does not explicitly disclose wherein the lack of monotonicity in temporal terms is defined as noticeable pace changing including stopping and resuming progress. However Venetianer discloses wherein the lack of monotonicity in temporal terms is defined as noticeable pace changing including stopping and resuming progress (Fig. 4 & Col 10 lines 25- 60 & claim 1 teaches of a speed consistency metric, based on sudden starts and stops  including: computing an instantaneous speed of said object in two frames; and computing a speed consistency metric based on a change in said instantaneous speed in said two frames, a direction of motion consistency metric, including: computing an instantaneous direction of motion of said object in two frames; and computing a direction of motion consistency metric based on a change in said instantaneous direction of motion in said two frames). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for identifying suspicious behavior of a person within region of interest, such as a user's front porch, private property, etc. by audio-video recording and communication device of Siminoff in view of  Wang with the method of  tracking an object and classified as a real object or a spurious object based on one of a speed consistency metric or direction .

17. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Siminoff et al. (US 2018/0247504 A1) in view of Fu et al.(US 10,555,393 B1).

 	Regarding claim 9, Siminoff  discloses a method according to claim 7, Siminoff does not explicitly disclose wherein compliance tag is granted when following a warning announcement' the person stops what he or she were doing and start doing what is required. However, Fu discloses  wherein compliance tag is granted when following a warning announcement' the person stops what he or she were doing and start doing what is required. (Col lines teaches of directive stimulus may ask the visitor 252 to talk close to the microphone  164 that may be near the camera sensor 150, the directive stimulus may ask the visitor 252 to look at the camera sensor 150 so that the visitor 252 may be identified. The face detection video processing task may determine if the visitor 252 complies with the request of the directive stimulus, and the information captured may be useful to identify the visitor 252 and/or the intentions of the visitor 252 (e.g., an uncooperative visitor may have bad intentions). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for identifying suspicious behavior of a person by audio-video recording and communication device of Siminoff with the method of detect context information associated with the detected person, to increase the 

Conclusion
18. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425